Citation Nr: 0302127	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a right knee 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel





INTRODUCTION

The veteran had active service from February 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for 
service connection for a right knee disability.


REMAND

In his August 2002 substantive appeal (VA Form 9), the 
veteran requested a Board hearing at the RO (i.e., Travel 
Board hearing).  In October 2002, the veteran again requested 
a hearing before a Board Member sitting at the RO.  The 
claims folder was transferred to the Board prior to the 
scheduling and conduct of such hearing.  To accord the 
veteran due process, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.700, 20.703, 20.704 (2002). 

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing with respect to his 
claim for service connection for a right 
knee disability.  The veteran and his 
representative should be notified in 
writing of the date, time and location of 
the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, in 
accordance with appellate procedures.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




